Howard, J.:
This is an appeal from an award to a mother. The principal contention is that the mother was not dependent. But it has been determined by the Commission, as a fact, that she was dependent, and under section 20 of the Workmen’s Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], as since amd. by Laws of 1915, chap. 167), where there is any evidence to support such a finding, the decision of the Commission is “final ” and we are not permitted to review. (Matter of Hendricks v. Seeman Bros., 170 App. Div. 133.) In the record before us there is much evidence on the question of the dependency of the mother and, although it is extraneous to our province to express ourselves upon the subject, we may say that we are convinced that the finding of the Commission was fully justified by the facts presented. The mother had some small means and some other sources of revenue at the time her son died, but the courts will not hold that a claimant must be reduced to absolute want or be declared a pauper, in order *58to come within the provisions of the act. Partial dependency is sufficient. (Matter of Walz v. Holbrook, Cabot & Rollins Corporation, 170 App. Div. 6.)
The appellants contend that the method of computing the-deceased’s wages was incorrect. We think the conclusion reached by the Commission was correctly worked out. Of course we are unable to say what mental processes the Commission employed in arriving at the figures given in their decision, but it seems to us that, under the evidence, the figures given might, very properly, have been the result of the method of computation pointed out in subdivision 3 of section 14. But here again a finding of fact, based upon evidence, is presented to us and we are powerless to criticise, modify or revoke.
It is not well for this court to fall into the habit of discussing the facts, even for the purpose of showing that the findings of fact are reasonable and meet with our approbation. We cannot, except by usurpation, invade the realm of facts, for it was the clear intent of the Legislature that “ the decision of the Commission shall be final as to all questions of fact.” Of course if there are no facts and the decision is arbitrary, unfair and unreasonable, a question of law arises and we may right the wrong. (Matter of Gardner v. Horseheads Construction Company, 171 App. Div. 66.) But it is wholly improbable that the Commission will make any such decision.
The Commission is the sole judge and the “final” judge of the facts, and this court is not only forbidden to trespass upon the jurisdiction of the Commission in this field, but, by section 20 of the act, it is circumscribed, even, in its review of questions of law. It was the purpose of the Legislature to create a tribunal to do rough justice — speedy, summary, informal, untechnical. With this scheme of the Legislature we must not interfere, for, if we trench in the slightest degree upon the prerogatives of the Commission, one encroachment will breed another, until finally simplicity will give way to complexity, and informality to technicality.
The award should be affirmed.
Award unanimously affirmed; Lyon, J., concurred in result.